IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 22, 2009
                                     No. 08-51182
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ENRIQUE LUMDURY CASTELLANOS, also known as Kiki,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:08-CR-666-1


Before GARZA, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Enrique Lumdury Castellanos (Lumdury) was convicted of, inter alia, a
marijuana conspiracy with Jorge Luis Saenz and others. He now appeals the
district court’s denial of a two-level minor role adjustment pursuant to U.S.S.G.
§ 3B1.2. For the following reasons, we affirm.
       We review the district court’s conclusion that Lumdury was not a minor
participant for clear error. See United States v. Villanueva, 408 F.3d 193, 203
& n.9 (5th Cir. 2005). The presentence report and the factual basis provided,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-51182

inter alia, that when police searched Lumdury’s home, they found over 27
pounds of marijuana and roughly $55,000 in cash concealed in the walls, as well
as items consistent with the resale of marijuana; that Lumdury had also stored
another load of marijuana at his home for Saenz; that Lumdury had sold
marijuana for Saenz; and that Lumdury had conversations with a coconspirator
after Saenz was arrested during which he discussed undertaking efforts to
secure Saenz’s release on bail and arrange for a lawyer for Saenz and another
coconspirator.   Given these facts, we cannot say that the district court’s
conclusion that Lumdury was not a minor player, i.e., that his involvement was
not peripheral to the advancement of the criminal activity, was implausible in
light of the record as a whole. See Villaneuava, 408 F.3d at 203-04.
      The judgment of the district court is AFFIRMED.




                                      2